Citation Nr: 1641709	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  08-06 790A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hand arthritis, to include as secondary to the service-connected right carpal tunnel syndrome. 

2.  Entitlement to service connection for left hand arthritis, to include as secondary to the service-connected left carpal tunnel syndrome.

3.  Entitlement to service connection for acquired psychiatric disorders other than posttraumatic stress disorder (PTSD). 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1967, from February 1969 to February 1971, and from December 1976 to January 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Briefly, the Board notes the Veteran was previously represented in this appeal by The American Legion, to include when this matter was previously remanded by the Board in March 2012.  However, the Veteran then submitted a written statement in August 2013 expressing his desire to have The American Legion "taken off" as his representative.  Thereafter, in March 2016 the Veteran re-appointed The American Legion as his representative; however, The American Legion has declined to represent the Veteran in his appeal, because the appeal was initiated prior to the most recent appointment.  Thus, the Veteran is no longer represented by The American Legion with respect to the above-noted appeals. 

When this case was before the Board in March 2012 and November 2013, it was remanded for additional development.  The case has now been returned to the Board for further appellate action.


REMAND

While the Board regrets the delay, additional development is again required before the Veteran's claims are decided.  As noted by the Board in November 2013, a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the November 2013 remand, the Board instructed the RO or the Appeals Management Center (AMC) to obtain an addendum medical opinion from the VA examiner that conducted the Veteran's March 2013 VA hand examination.   However, in March 2016 a medical opinion was provided by another VA examiner who never examined the Veteran.  There is no indication the March 2013 examiner was not available to provide the requested addendum medical opinion.  

In her March 2016 medical opinion, the examiner concluded the Veteran's bilateral hand arthritis was less likely than not incurred in or aggravated by military service.  In support of her conclusion, the examiner stated there is "no objective medical record of in-service aggravation of arthritis."  The examiner also stated the Veteran's service treatment records (STRs) are silent for arthritis of the hands, and that his disability is most likely related to natural age.  The Board observes that the Veteran has been diagnosed with both osteoarthritis and rheumatoid arthritis at times throughout the pendency of this appeal.  His service treatment records show he was diagnosed with arthritis of his bilateral knees during his last period of active duty.  The Board notes that both of these forms of arthritis are systemic processes that can involve many joints.  The examiner did not explain how or why she concluded the Veteran's current bilateral hand arthritis could not constitute a manifestation of his arthritis shown to have affected his bilateral knees in service.  To be considered adequate, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Since the RO has not provided a reason why an addendum medical opinion could not be obtained from the March 2013 VA examiner, in compliance with the November 2013 Board remand instructions, and the March 2016 VA examiner's medical opinion is not supported by a reasoned medical explanation, the Board finds a remand is necessary.  

Next, the Board notes the November 2013 Board remand also instructed the RO or AMC to conduct any indicated development, and then adjudicate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD.  A review of the Veteran's outpatient treatment notes from the Montgomery and Biloxi VAMCs, as well as his private treatment notes from Dr. E.T. show that in addition to PTSD, he has been diagnosed with a panic disorder, intermittent explosive disorder, and major depressive disorder during the pendency of his claim.  To date, the RO has not complied with the Board's remand instruction to adjudicate the Veteran's entitlement to service connection for his acquired psychiatric disorders other than PTSD.  Therefore, the Board must again remand this case for compliance with this instruction.  

Finally, with respect to the Veteran's claim for TDIU, the Board notes that in the March 2013 Board remand, the RO or AMC was instructed to initiate all indicated development and adjudicate his claim.  Specifically, the RO or AMC was instructed to provide the Veteran with a notification letter, and then obtain VA examinations to determine whether the Veteran's service connected disabilities preclude him from substantially gainful employment.  While in remand status, the RO sent the Veteran a letter, which in part requested he complete and return a VA Form 21-8940 Application for Increased Compensation Based on  Unemployability.  The Veteran failed to provide this form, and in an April 2016 decision the RO denied the Veteran's claim for a TDIU rating.  However, the RO failed to comply with the Board's November 2013 remand instructions, because examinations were not obtained as instructed.  As such, a remand is necessary in order to obtain compliance with that portion of the Board's November 2013 remand directives.  

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's remaining claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).
2. Thereafter, the RO or AMC should refer the case to the examiner who provided the March 2013 VA hands examination for an addendum medical opinion, if available; if unavailable the record should be annotated to reflect the examiner's unavailability, and an addendum should be obtained from a physician with sufficient experience and expertise to opine on the etiology of the Veteran's claimed bilateral hand arthritis.  The claims folder must be made available to and reviewed by the examiner.  The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's arthritis of the right and/or left hand was incurred or aggravated as a result of his military service.  

All available lay and medical evidence should be considered.  The examiner should specifically indicate whether the Veteran's bilateral hand arthritis is a manifestation of a degenerative arthritic process that began during his military service, to include his diagnosis of bilateral knee arthritis therein.  

The examiner must provide a complete rationale for any opinion expressed.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. In addition, the RO or AMC should obtain a medical opinion from an examiner with sufficient expertise to determine the impact each of the Veteran's service-connected disabilities have on his employability.  The electronic records should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should provide concrete examples of functional impairments caused by the Veteran's service-connected disabilities.  The types of impairments the examiner should address include, but are not limited to, walking, sitting, lifting and standing limitations, impaired ability to interact socially, as well as problems with memory and concentration.  

In addition, the examiner should comment as to whether there is a 50 percent or better probability that the Veteran's service-connected disabilities, either alone or in concert, are sufficiently disabling to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background. 

A complete rationale should be provided.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements, and assume such statements are credible for purposes of the opinion.  

4. The RO or the AMC should also undertake any other development it determines to be warranted, to include consideration of any development necessary to properly adjudicate the Veteran's claim for entitlement to service connection for acquired psychiatric disorders other than PTSD.  

5. Then, the RO or the AMC should readjudicate the issues on appeal, and initially adjudicate the Veteran's claim for entitlement to service connection for acquired psychiatric disorders other than PTSD.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals




